        Case 1:20-cv-00243-LG-RHW Document 1 Filed 07/22/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION



KARLA RODRIGUEZ                                                                   PLAINTIFF

V.                                                       CIVIL ACTION NO.: 1:20-cv-243-LG-RHW
FUJI JAPANESE STEAKHOUSE &
SUSHI BAR INC.                                                                 DEFENDANT



                                      COMPLAINT
                                 JURY TRIAL DEMANDED
       COMES NOW the Plaintiff, Karla Rodriguez, by and through her counsel, Watson &

Norris, PLLC, and files this action to recover damages for violations of her rights under the

Fair Labor Standards Act against Defendant Fuji Japanese Steakhouse & Sushi Bar Inc. In

support of this cause, the Plaintiff would show unto the Court the following facts to-wit:

                                          PARTIES

       1.      Plaintiff Karla Rodriguez is an adult female citizen of Harrison County,

Mississippi.

       2.      Defendant Fuji Japanese Steakhouse & Sushi Bar Inc., is incorporated in the

State of Mississippi, licensed to do business in the State of Mississippi, and may be served

with process by serving its registered agent: Eric Yonghui Wang at 2650 Beach Boulevard,

Suite 101, Biloxi, Mississippi 39531.

                               JURISDICTION AND VENUE

       3.      This court has federal question jurisdiction.

       4.      This Court has personal and subject matter jurisdiction over the Defendant

and venue is proper in this Court.

                                              1
        Case 1:20-cv-00243-LG-RHW Document 1 Filed 07/22/20 Page 2 of 4




                              STATEMENT OF THE FACTS

       5.      Plaintiff was hired by Defendant on July 25, 2018 as a chef and is still

currently employed.

       6.      Plaintiff works approximately eleven (11) to twelve (12) hours per shift.

Plaintiff typically arrives to work at 10:30 a.m. and leaves work between 9:30 p.m. to 10:30

p.m.

       7.      On average, Plaintiff works five (5) to six (6) days per week, which amounts

to approximately sixty (60) hours per week.

       8.      Defendant pays plaintiff $73.00 in cash each day, amounting to

approximately $6.64 per hour, which is below the federal minimum wage amount of $7.25.

       9.      Not only has Defendant failed to pay Plaintiff the federally mandated

minimum wage, Defendant has also failed to pay overtime wages, a rate of one and one-

half times minimum wage.

       10.     From July 25, 2018, to July 9, 2020, Defendant has failed to pay Plaintiff

$18,931.20 in overtime wages alone.

       11.     So for 102 weeks, Defendant has failed to pay Plaintiff the following just for

the overtime hours that she has worked: $7.25 + ($7.25/2) = $10.88 OT per hour | ($10.88

x 20 hours per week) x 102 weeks = $22,185.00

       12.     Defendant pays Plaintiff in cash bi-weekly and does not issue pay stubs

recording the amount paid to Plaintiff nor does Defendant pay FICA taxes or make federal

and state tax withholdings as required by law.

                                   CAUSE OF ACTION
             COUNT I: VIOLATION OF THE FAIR LABOR STANDARDS ACT

       13.    Plaintiff alleges and incorporates all averments set forth in paragraphs 1

                                              2
        Case 1:20-cv-00243-LG-RHW Document 1 Filed 07/22/20 Page 3 of 4




through 14 above as if fully incorporated herein.

       14.    Plaintiff is entitled to a minimum wage of $7.25 per hour for the first forty hours

of each workweek.

       15.    Plaintiff is a non-exempt employee and subject to the provisions of the Fair

Labor Standards Act as it pertains to whether or not Plaintiff is entitled to overtime pay for

all overtime hours worked.

       16.     Plaintiff is considered non-exempt as she is paid only straight time for all

hours worked and is not even paid minimum wage for the first forty hours worked each work

week. This is considered a minimum wage violation under the FLSA.

       17.     The Fair Labor Standards Act requires that employees be paid at least

minimum wage of $7.25 per hour for the first forty hours worked each workweek and an

overtime premium at a rate not less than one and one-half (1 ½) times the regular rate at

which they are employed for all hours in excess of forty (40) hours in a work week. 29 U.S.C.

§ 207(a).

       18.     Plaintiff has not been paid minimum wage and overtime compensation under

the Fair Labor Standards Act at a rate of 1 ½ her regular rate of pay.

       19.     The acts of the Defendant constitute a willful intentional violation of the Fair

Labor Standards Act.

                                   PRAYER FOR RELIEF
       WHEREFORE PREMISES CONSIDERED, Plaintiff respectfully prays that upon

hearing of this matter by a jury, the Plaintiff be granted the following relief in an amount to

be determined by the jury:

               1.      Unpaid minimum wages owed;
               2.      Unpaid overtime compensation owed;
               3.      Liquidated Damages;

                                               3
       Case 1:20-cv-00243-LG-RHW Document 1 Filed 07/22/20 Page 4 of 4




             6.     Attorney’s fees;
             7.     Costs and expenses; and
             8.     Any other relief to which she may be properly entitled under the FLSA.

      THIS the 21st day of July 2020.


                                               Respectfully submitted,

                                               KARLA RODRIGUEZ, PLAINTIFF

                                           By: /s/ Louis H. Watson, Jr.
                                              Louis H. Watson, Jr. (MB# 9053)
                                              Nick Norris (MB#101574)
                                              Attorneys for Plaintiff



OF COUNSEL:

WATSON & NORRIS, PLLC
1880 Lakeland Drive, Suite G
Jackson, Mississippi 39216-4972
Telephone: (601) 968-0000
Facsimile: (601) 968-0010
louis@watsonnorris.com
nick@watsonnorris.com




                                           4
